DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-10, and 12-14 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baruch et al. (US 2016/0272941) as applied to claims above.

Regarding claim 1 Baruch et al. discloses a microfluidic proplatelet (proPLT) and platelet-like particle (PLP) production chamber device comprising: (See Baruch abstract and [0040] wherein the device is a microfluidic device for producing proPLTs and PLPs)  a plurality of slit channels comprising one or more proPLT/PLP production slits configured to expose a megakaryocyte to a uniform shear profile to facilitate the production of proPLTs/PLPs; wherein the plurality of slit channels is distal to and in fluid communication with a central flow channel.  (See Baruch Figs. 3,5, and 6 wherein a plurality, i.e. 8, slit channels are provided having a plurality of slits between obstacles 12.  The slit channels are in fluid communication with a central flow channel, i.e. start of centermost channel of Fig. 5,6, and said slit channels are distal thereto.)

The slits are configured to create a uniform shear profile (See Baruch [0139]) and furthermore such limitations are directed to intended uses of the device which do not define structural elements which differentiate the claimed invention from the cited prior art.


It is noted that Baruch discloses all the claim limitations as set forth above as well as the device wherein the one or more proPLT/PLP production slits are from about 3 µm to about 10 µm wide.  (See Brauch [0073] wherein posts have a radius between 500nm and 1.5 mm and the distance between two post centers is 2 times the radius and or between 100nm to 50mm.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Furthermore Baruch discloses that it is known to adjust the width of the slits and such a modification would have required a mere change in size or dimension which would have been obvious to one of ordinary skill in the art at the time of filing because A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


Regarding claims 5-10 and 12-13 it is noted that Baruch discloses all the claim limitations as set forth above as well as the device wherein the production slits are 5 and/or 7 microns wide and shear rates are adjusted from 0 to 30000S^-1 according to use. (See [0040] and [0099])  In regards to shear rates produced it is noted that shear rate is determined by numerous factors including flow velocity, channel shape, and others.  As such the shear rate is an intended use and related to materials worked on by the device and the shear rates claimed are fully capable of being produced in the device of Baruch et al. by providing appropriate fluids and flow rates.  Such limitations are directed to materials worked on and intended uses of the claimed device which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2114 and 2115.
Furthermore assuming arguendo with respect to the dimensions of the slits it is noted that It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Furthermore Baruch discloses that it is known to adjust the width of the slits and such a modification would have required a mere change in size or dimension which would have been obvious to one of ordinary skill in the art at the time of filing because A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 14 Baruch discloses all the claim limitations as set forth above and it is
noted that limitations therein directed to fluid flow in a single direction are considered intended uses
and materials worked on by the device which do not define structural elements which differentiate the
claimed invention from the cited prior art since the prior art is fully capable of utilizing such materials
and performing such uses by providing appropriate fluids and causing them to flow such a manner. See
MPEP 2114 and 2115.


Regarding claim 27 it is noted that Baruch discloses all the claim limitations as set forth above as well as the device wherein wherein the adjacent posts each have an upstream tapered portion. (See Brauch [0061] wherein each post is triangular in shape and thus is tapered to a point which is upstream of some other portion of the device.) 
Furthermore such a modification would have required a mere change in shape of the device which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Regarding claim 28 it is noted that Baruch discloses all the claim limitations as set forth above as well as the device further including a megakaryocyte loading reservoir coupled to the central flow channel. (See Brauch Fig.  5-6 wherein an inlet loading reservoir at 16 is coupled to the central flow channel)

Regarding claim 29 it is noted that Baruch discloses all the claim limitations as set forth above as well as the device further including a first outer flow channel and a second outer flow channel, wherein at least a portion of the central flow channel is positioned between the first outer flow channel and the second outer flow channel. (See Brauch Figs. 5 and 6 wherein there are first and second outer flow channels which are positioned between at least a portion of the central flow channel.)

Regarding claim 30  it is noted that Baruch discloses all the claim limitations as set forth above as well as the device wherein the first outer flow channel and the second outer flow channel converge.  (See Brauch Figs. 5 and 6 wherein the first and second outer flow channels converge to outlet 17.)

Regarding claim 31 it is noted that Baruch discloses all the claim limitations as set forth above nd it is
noted that limitations therein directed to fluid flow rate through the first outer flow channel and the second outer flow channel is 0 pL/min are considered intended uses and materials worked on by the device which do not define structural elements which differentiate the claimed invention from the cited prior art since the prior art is fully capable of utilizing such materials and performing such uses by providing appropriate fluids and causing them to flow such a manner. See MPEP 2114 and 2115.


Response to Arguments
Applicant's arguments filed 9/16/2000 have been fully considered but they are not persuasive.

Applicant argues that Although Baruch describes some dimensions of the obstacles in paragraph 0061, Baruch does not detail dimensions of slits formed between adjacent posts. As disclosed in paragraph 0077 of the present application, an important feature of the device is slit size, which improves capture of magakaryocytes (Mks) and allows flexibility of using Mks derived from different cell sources. For at least this reason, the Examiner's rejection and cited prior art fail to render amended claim 1 prima facie obvious. “

The examiner notes that the cited prior art does in fact disclose the claimed dimensions of the slits, i.e.distance between adjacent posts in an overlapping range.  This is discussed in [0073] of Baruch wherein posts have a radius between 500nm and 1.5 mm and the distance between two post centers is 2 times the radius and or between 100nm to 50mm.  Thus posts having such a radius and distance between post centers results in slit diameters overlapping those claimed.  Applicant has not provided any evidence of unexpected results but merely states that the slit diameter is important.  This is insufficient to overcome the specific teachings in the cited prior art and supporting rational without further explanation and evidence of the criticality of such a distance in comparison with the prior art.

In regards to claim 14 it is noted that the examiner pointed out that the limitations therein are directed to intended uses of the claimed device which do not limit the structure of the device.  Applicant appears to merely argue that the intended use is important but does not argue that the cited prior art is incapable of such an intended use or is structurally different from the claimed device.  Thus applicant’s arguments are not persuasive.

In regards to applicant’s arguments with respect to the new claim elements it is noted that the examiner has specifically pointed out where the prior art teaches these elements and applicant has not refuted the examiner’s interpretation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799